

116 HR 6846 IH: Equitable Nutrition Assistance for the Territories Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6846IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Velázquez (for herself, Ms. Lee of California, Ms. Meng, Mr. Espaillat, Ms. Ocasio-Cortez, Ms. Norton, Mr. Serrano, Ms. Moore, Mr. Grijalva, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to provide for the participation of the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands in the supplemental nutrition assistance program, and for other purposes.1.Short titleThis Act may be cited as the Equitable Nutrition Assistance for the Territories Act of 2020.2.Participation and transition of Puerto Rico, American Samoa, and the Northern Mariana Islands in supplemental nutrition assistance program(a)DefinitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)in subsection (r), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,; and(2)in subsection (u)(3), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,.(b)Eligible householdsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(1)in subsection (b), in the first sentence, by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,;(2)in subsection (c)(1), by striking and Guam, and inserting Guam, the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands,; and(3)in subsection (e)—(A)in paragraph (1)(A), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Hawaii, each place it appears; and(B)in paragraph (6)(B), in the matter preceding clause (i), by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,.(c)Effective date(1)In generalThe amendments made by subsections (a) and (b) shall be effective with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in paragraph (2) if the Secretary of Agriculture submits to Congress a certification under subsection (f)(2)(B) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028).(2)Date describedThe date referred to in paragraph (1) is, with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary of Agriculture under subsection (f)(1)(A) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028).(d)Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental nutrition assistance programSection 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)the Commonwealth of the Northern Mariana Islands.; and(2)by adding at the end the following: (f)Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental nutrition assistance program(1)Request for participationA governmental entity may submit to the Secretary a request to participate in the supplemental nutrition assistance program, which shall include a plan of operation described in section 11(d), which shall include the date on which the governmental entity intends to begin participation in the program.(2)Certification by Secretary(A)In generalThe Secretary shall certify a governmental entity that submits a request under paragraph (1) as qualified to participate in the supplemental nutrition assistance program if the Secretary—(i)approves the plan of operation submitted with the request, in accordance with this subsection; and(ii)approves the applications described in paragraph (4) in accordance with that paragraph.(B)Submission of certification to CongressThe Secretary shall submit each certification under subparagraph (A) to Congress. (3)Determination of plan of operation(A)ApprovalThe Secretary shall approve a plan of operation submitted with a request under paragraph (1) if the plan satisfies the requirements under this Act.(B)DisapprovalIf the Secretary does not approve a plan of operation submitted with a request under paragraph (1), the Secretary shall provide to the governmental entity a statement that describes each requirement under this Act that is not satisfied by the plan.(4)Retail food storesIf the Secretary approves a plan of operation under paragraph (3)(A) for a governmental entity, the Secretary shall accept applications from retail food stores located in that governmental entity to be authorized under section 9 to participate in the supplemental nutrition assistance program. (5)Puerto RicoIn the case of a request under paragraph (1) by the Commonwealth of Puerto Rico, notwithstanding subsection (g), the Secretary shall allow the Commonwealth of Puerto Rico to continue to carry out under the supplemental nutrition assistance program the Family Market Program established pursuant to this section.(6)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this subsection for fiscal year 2020, to remain available until expended.(g)Technical infrastructure implementation(1)In generalA governmental entity may request from the Secretary a 1-time grant to pay for the cost of the technology infrastructure necessary to implement the supplemental nutrition assistance program, including the cost of information technology, information technology personnel, and training relating to program implementation.(2)ApplicationA governmental entity making a request under paragraph (1) for a grant shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A) a description of the costs to be paid for by the grant; and(B)a plan for implementing the technology infrastructure described in paragraph (1)—(i)within 1 year of receiving the grant; and(ii)that is reasonably cost efficient, as determined by the Secretary.(3)Determination(A)Time limitThe Secretary shall approve or deny an application submitted under paragraph (2) not later than 180 days after the date on which the application is submitted.(B)DenialIf the Secretary denies an application submitted under paragraph (2), the governmental entity may amend the plan described in subparagraph (B) of that paragraph, in coordination with the Secretary, to resubmit to the Secretary for approval.(4)Funding(A)In generalThere is appropriated to the Secretary, out of funds in the Treasury not otherwise appropriated, $5,000,000 to carry out this subsection, to remain available until 3 years after the date of enactment of this subsection.(B)Reversion of fundsAny funds appropriated to the Secretary under subparagraph (A) that remain available by the date described in that subparagraph shall revert to the Treasury. (h)Termination of effectiveness(1)In generalSubsections (a) through (e) shall cease to be effective with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in paragraph (2) if the Secretary submits to Congress a certification under subsection (f)(2)(B) for that governmental entity.(2)Date describedThe date referred to in paragraph (1) is, with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary under subsection (f)(1)(A)..